CONVERA CORPORATION AMENDED AND RESTATED 2 SECTION 1.Purpose; Definitions The purpose of the Convera Corporation Amended and Restated 2000 Stock Option Plan (the "Plan") is to enable Convera Corporation (the "Company") to attract, retain and reward officers, directors and key employees of the Company and its Subsidiaries and Affiliates and any other individual as determined by the Committee who is responsible for or contributes to the management, growth and/or profitability of the business of the Company and/or its Subsidiaries and Affiliates, and strengthen the mutuality of interests between such persons and the Company's stockholders, by offering such persons performance-based stock incentives and/or other equity interests or equity-based incentives in the Company, as well as performance-based incentives payable in cash. For purposes of the Plan, the following terms shall be defined as set forth below: (a)"Affiliate" means a Parent or a Subsidiary. (b)"Board" means the Board of Directors of the Company. (c)"Book Value" means, as of any given date, on a per share basis (i) the stockholders' Equity in the Company as of the end of the immediately preceding fiscal year as reflected in the Company's consolidated balance sheet, subject to such adjustments as the Committee shall specify at or after grant, divided by (ii) the number of then outstanding shares of Stock as of such year-end date (as adjusted by the Committee for subsequent events). (d)"Code" means the Internal Revenue Code of 1986, as amended, and any successor thereto. (e)"Committee" means the committee of the Board consisting solely of two or more persons who are (i) “nonemployee directors” within the meaning of Rule 16b-3 under the
